
	

114 HRES 636 IH: Expressing the sense of the House of Representatives regarding Burma’s 2015 elections.
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 636
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. Crowley (for himself and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding Burma’s 2015 elections.
	
	
 Whereas Burma carried out general elections on November 8, 2015; Whereas of the 75 percent of the seats in the national parliament contested in the elections, the National League for Democracy won 77 percent of those seats, including majorities in both houses of parliament, allowing it to form a governing majority with the right to nominate the President and nonmilitary Vice President;
 Whereas the pre-election environment included significant structural problems put in place by the incumbent authorities via the 2008 military-backed constitution, including article 59(f), which may block opposition leader Daw Aung San Suu Kyi from becoming President; requirements that 25 percent of the seats in the national and regional parliaments must be filled by soldiers appointed by the military leadership, and article 436, which gives the military’s parliamentary minority the ability to veto key constitutional amendments;
 Whereas despite this environment, domestic and international observers indicated that with respect to the seats being contested, the day of the election was largely carried out in an organized, peaceful, and historic fashion;
 Whereas the Carter Center indicated in its post-elections statement that the Burmese peoples’, “ … empowerment and commitment to the democratic process was not only remarkable but crucial to counterbalancing the considerable structural impediments to fully democratic elections. […] However, [Burma’s] transition from authoritarian rule to democracy is incomplete. Additional democratic advances are required to be fully consistent with broadly recognized international standards for democratic elections and governance. The constitutional framework for elections is heavily flawed, limiting the fundamental democratic nature of the elected bodies and undermining public confidence in work of the election administration.”;
 Whereas the United States Department of State described the elections as an, “important step forward”, yet, “far from perfect”, and indicated that there “, … remain important structural and systemic impediments to the realization of full democratic and civilian government, including the reservation of a large number of unelected seats for the military; the disfranchisement of groups of people who voted in previous elections, including the Rohingya; and the disqualification of candidates based on arbitrary application of citizenship and residency requirements.”;
 Whereas the incumbent government continued to arrest, detain, and charge individuals who had engaged in peaceful political activities in the pre-election period, and is continuing the prosecution of these cases in the post-election period;
 Whereas Burma's military has continued attacks in ethnic nationality areas, particularly in Shan and Kachin states, causing civilian displacement and casualties during the pre-and post-election periods, despite limited cease-fire and national reconciliation talks initiated by the current government;
 Whereas the scale of the National League for Democracy’s victory gives it the right to select a new president and form a new government, but the 2008 constitution may prohibit the NLD from selecting its leader, Daw Aung San Suu Kyi, as a candidate for President and still gives the military the power to appoint the ministers of defense, border affairs, and interior affairs, key ministries where reforms are needed to secure Burma’s democratic future;
 Whereas Daw Aung San Suu Kyi has for decades stood as the leader of Burma’s peaceful, nonviolent opposition movement despite years of house arrest, and has consistently called for peaceful national reconciliation in Burma;
 Whereas the United States Congress awarded Daw Aung San Suu Kyi the Congressional Gold Medal in 2008 and presented the award in a ceremony in the Capitol Rotunda in September 2012;
 Whereas the President of Burma and the Commander in Chief of the Burmese military have publicly stated they will support a timely and smooth transition to a new NLD-led government; and
 Whereas Burma’s new government faces numerous political, social and economic challenges, many of which will require cooperation with institutions of governance that remain constitutionally under the control of the Burmese military: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Burmese peoples’ profound desire for change as reflected in the vote on November 8, 2015;
 (2)congratulates those who chose to operate in the spirit of democracy, whether they won or lost individual seats;
 (3)acknowledges the important roles played by the international community, Election Day workers, party observers, and domestic election observers in preventing fraud;
 (4)acknowledges that while Burma has taken steps toward democratic rule, many important issues remain unresolved including constitutional, legal, economic, and security challenges that cause serious harm and violations of the basic rights of the people of Burma;
 (5)expresses its deep concern about ongoing attacks in the Kachin and Shan states; (6)expresses its deep concern about the plight of the Rohingya people, and urges the current and future governments of Burma to end discriminatory practices and instead work toward restoration of and respect for the rights of the Rohingya and all the people of Burma;
 (7)urges the government and all other stakeholders to support constitutional reform that would allow Burma to assume its place amongst the democratic nations of the world;
 (8)calls on the President of the United States and Secretary of State to focus on— (A)securing solutions to urgent human rights and humanitarian problems, including fulfillment of the 11 human rights and security commitments made by the current President of Burma to President Obama;
 (B)supporting changes to issues described by the Department of State as “structural and systemic impediments to the realization of full democratic and civilian government” including constitutional changes;
 (C)bringing about the immediate and unconditional release of all political prisoners, including those awaiting trial or sentencing; and
 (D)supporting an end to offensives against ethnic nationalities and the creation of a peaceful federal union acceptable to the people of Burma; and
 (9)urges the incumbent government to support a timely, peaceful, and effective transfer of power to the new government.
			
